United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
P.G., claiming as widow of J.G., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATION MEDICAL
CENTER, Los Angeles, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 16-1338
Issued: February 23, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
COLLEEN DUFFY KIKO, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge
JURISDICTION
On June 14, 2016 appellant filed a timely appeal from a May 9, 2016 nonmerit decision
of the Office of Workers’ Compensation Programs (OWCP).1 As more than 180 days have
elapsed from the last merit decision of OWCP dated June 30, 2015, to the filing of this appeal,
pursuant to the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board lacks jurisdiction to review the merits of this case.3

1

Appellant submitted additional evidence with her appeal. The Board’s jurisdiction is limited to reviewing the
evidence that was before OWCP at the time of its final decision. Therefore, this additional evidence cannot be
considered by the Board. 20 C.F.R. § 501.2(c)(1).
2
3

5 U.S.C. § 8101 et seq.

Appellant filed a timely request for oral argument, pursuant to 20 C.F.R. § 501.5(b). After exercising its
discretion, the Board, by a December 19, 2016 order, denied appellant’s request for an oral argument before the
Board, noting that her arguments on appeal could be adequately addressed in a Board decision based on a review of
the case record as submitted. Order Denying Request for Oral Argument, Docket No. 16-1388 (issued
December 19, 2016).

ISSUE
The issue is whether OWCP properly denied appellant’s reconsideration request under
5 U.S.C. § 8128(a).
On appeal, appellant contends that all the evidence submitted in the record of evidence, to
establish her children as disabled, has not been reviewed.
FACTUAL HISTORY
On January 27, 2003 appellant, through former counsel, filed a survivor’s claim (Form
CA-5) seeking compensation for her husband’s, the former employee’s, November 16, 2000
death.4 Counsel indicated that the nature of injury which caused the employee’s death was
malignant mesothelioma. A death certificate listed the immediate cause of death as malignant
mesothelioma due to occupational asbestos exposure.
On November 17, 2003 OWCP accepted that the employee died due to mesothelioma
while in the performance of duty. Appellant elected to receive FECA benefits effective
November 17, 2000 in lieu of benefits from the Office of Personnel Management.
In an October 1, 2011 letter, appellant requested augmented compensation benefits for
her disabled adult son and daughter, both of whom were incapable of self-support. She noted
that both children received Social Security Administration (SSA) disability benefits due to their
mental disabilities.
By letter dated January 17, 2012, OWCP requested additional information from appellant
to determine whether her children were eligible for compensation beyond their 18th birthday. It
advised that compensation could continue to be paid on behalf of an unmarried child age 18 or
older who was either a full-time student or incapable of self-support. OWCP requested a
medical report from a physician fully describing the mental or physical disability which caused
the incapacity for self-support, when the disability began, and an estimate of its probable
duration.
Appellant submitted evidence which addressed her son’s and daughter’s paranoid
schizophrenia, learning disability, medical treatment, and disability. By letter dated June 25,
2014, the VA addressed the daughter’s monthly benefits due to her permanent incapacity for
self-support.
In an October 4, 2004 letter, Dr. Jennifer Heitkamp, a psychiatrist, indicated that she had
treated appellant’s daughter since February 2, 2001. She noted, however, that the daughter had
been in treatment on and off since approximately age nine for her lifelong and chronic
schizophrenia.

4

The record indicates that the employee alleged exposure to asbestos during his military service and federal
employment. He worked as a pipefitter at the employing establishment from 1992 until his voluntary retirement on
September 2, 1994.

2

In a June 30, 2015 decision, OWCP denied appellant’s claim for augmented
compensation. It found that the medical evidence of record failed to establish that her son and
daughter were incapable of self-support at the time of the employee’s death to the present time.
On April 28, 2016 appellant requested reconsideration. She contended that her daughter
was entitled to compensation benefits because she received SSA disability benefits and
Department of Veterans Affairs (VA) benefits due to her schizophrenia. Appellant related that
the VA benefits were for being a “helpless child.”
In a May 9, 2016 decision, OWCP denied further merit review of appellant’s claim. It
found that the evidence of record was irrelevant or immaterial and failed to advance a relevant
legal argument not previously considered or demonstrate legal error by OWCP.
LEGAL PRECEDENT
Section 8128 of FECA vests OWCP with a discretionary authority to determine whether
it will review an award for or against compensation, either under its own authority or on
application by a claimant.5 Section 10.608(b) of OWCP’s regulations provide that a timely
request for reconsideration may be granted if it determines that the claimant has presented
evidence and/or argument that meet at least one of the standards described in section
10.606(b)(3).6 This section provides that the application for reconsideration must be submitted
in writing and set forth arguments and contain evidence that either: (1) shows that OWCP
erroneously applied or interpreted a specific point of law; (2) advances a relevant legal argument
not previously considered by OWCP; or (3) constitutes relevant and pertinent new evidence not
previously considered by OWCP.7 Section 10.608(b) provides that when a request for
reconsideration is timely but fails to meet at least one of these three requirements, OWCP will
deny the application for reconsideration without reopening the case for a review on the merits.8
ANALYSIS
Appellant disagreed with OWCP’s denial of her claim for augmented compensation for
her disabled, adult son and daughter. She requested reconsideration and asserted that her
children were incapable of self-support.
The Board finds that appellant did not show that OWCP erroneously applied or
interpreted a specific point of law. Moreover, appellant did not advance a relevant legal
argument not previously considered. In her April 14, 2016 request for reconsideration, she
asserted that her daughter was entitled to augmented compensation because she had
schizophrenia for which she received SSA and VA disability benefits. Appellant maintained that

5

5 U.S.C. § 8128(a).

6

20 C.F.R. § 10.608(a).

7

Id. at § 10.606(b)(3).

8

Id. at § 10.608(b).

3

she received the VA benefits because she was a “helpless child.” The Board finds that these
assertions do not show a legal error by OWCP or constitute a new and relevant legal argument.9
The underlying issue in this case is whether appellant submitted sufficient medical
evidence establishing that her adult son and daughter were incapable of self-support due to
mental or physical disability at the time of the employee’s death.10 This is a medical issue which
must be addressed by relevant new medical evidence.11 However, appellant did not submit any
relevant and pertinent new medical evidence with her request for reconsideration showing a
mental or physical disability which caused her disabled children’s incapacity for self-support.
The Board accordingly finds that appellant did not meet any of the requirements of
20 C.F.R. § 10.606(b)(3). Pursuant to 20 C.F.R. § 10.608, OWCP properly denied merit
review.12
On appeal, appellant contends that all the evidence submitted in the record, to establish
her children as disabled, has not been reviewed. As noted above, the Board lacks jurisdiction to
review the merits of this case. The only issue on appeal is whether OWCP properly denied
appellant’s request for further merit review of her claim.
CONCLUSION
The Board finds that OWCP properly denied appellant’s reconsideration request under
5 U.S.C. § 8128(a).

9

See H.S., 58 ECAB 554 (2007) (the determination of an employee’s rights or remedies under other statutory
authority does not establish entitlement to benefits under FECA).
10

Federal (FECA) Procedure Manual, Part 2 -- Claims, Compensation to Children, Chapter 2.700.8(c)
(July 2000).
11

See Bobbie F. Cowart, 55 ECAB 746 (2004).

12

See L.H., 59 ECAB 253 (2007).

4

ORDER
IT IS HEREBY ORDERED THAT the May 9, 2016 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: February 23, 2017
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

5

